t c memo united_states tax_court terry l ellis and sheila k ellis petitioners v commissioner of internal revenue respondent docket no filed date troy renkenmeyer for petitioners elizabeth abigail raines for respondent memorandum opinion paris judge on date respondent issued a notice_of_deficiency for tax years and to petitioners terry l ellis and sheila k ellis taking alternative positions for these two tax years the notice determined a deficiency in petitioners’ federal_income_tax for tax_year of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure in the alternative the notice determined a deficiency in petitioners’ federal_income_tax for tax_year of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure petitioners seek redetermination of the above-stated deficiencies penalties and additions to tax the issues for decision are whether petitioner terry l ellis participated in one or more prohibited_transactions under sec_4975 with his individual_retirement_account ira in when he directed his ira to invest in cst investments llc cst pursuant to an arrangement or understanding whereby he was designated the general manager and would subsequently receive compensation and other_benefits from that company whether mr ellis participated in one or more prohibited_transactions under sec_4975 when he caused cst to pay him compensation of dollar_figure in tax_year all section references are to the internal_revenue_code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated whether mr ellis participated in one or more prohibited_transactions under sec_4975 when he caused cst to pay him compensation of dollar_figure in tax_year whether mr ellis participated in one or more prohibited_transactions under sec_4975 when he caused cst to pay rent to cdj llc an entity owned by petitioners and their children in tax_year whether petitioners received unreported retirement income as a result of mr ellis’ participation in a prohibited_transaction under sec_4975 with his ira in or in the alternative whether petitioners are liable for the additional tax under sec_72 for tax_year or in the alternative whether petitioners are liable for the accuracy-related_penalty under sec_6662 for tax_year or in the alternative and whether petitioners are liable for an addition_to_tax under sec_6651 for tax_year background the parties submitted this case for decision fully stipulated under rule a the stipulation of facts filed on date is incorporated herein by this reference petitioners resided in missouri at the time their petition was filed i tax_year a formation of cst by petitioner terry l ellis had accumulated a sizable amount in his sec_401 retirement_plan account from his many years_of_service as an employee at aventis pharmaceuticals inc on or about date mr ellis engaged the former law firm of petitioners’ current counsel of record in this case to advise him regarding the restructuring of his investment holdings on date the firm helped petitioners to organize cst a missouri limited_liability_company the operating_agreement of cst also dated date was signed by mr ellis on behalf of first trust co of onaga fbo terry ellis ira an entity that did not yet exist the agreement listed the original members of cst to be first trust co of onaga fbo terry ellis ira owning big_number membership units or in exchange for an initial capital_contribution of dollar_figure and a member not a party to this action owning the remaining big_number membership units or mr ellis also requested a federal taxpayer_identification_number for cst on a form ss-4 application_for employer_identification_number which was dated despite its name cst investments llc is not a registered investment_company under the investment_company act of date on date a federal tax identification_number was assigned to cst cst was formed to engage in the business of used vehicle sales it conducted its operations in harrisonville missouri at all relevant times during tax years and mr ellis was the general manager of cst and in addition worked at the company in its used car business on or about date mr ellis submitted an application to establish an ira with first trust co of onaga first trust on or about date mr ellis as general manager of cst filed a form_8832 entity classification election on behalf of cst in which it elected to be treated as an association_taxable_as_a_corporation on or about date mr ellis received a distribution of dollar_figure from the sec_401 account he had accumulated with his former employer mr ellis was the designated general manager in the operating_agreement for cst article ii of the operating_agreement further stated the general manager shall have full authority to act on behalf of the limited_liability_company see also mo rev stat secs mo rev stat sec provides that a missouri limited_liability_company and its members shall be classified and treated on a basis consistent with the limited_liability company’s classification for federal_income_tax purposes aventis pharmaceuticals mr ellis took the distribution check from his sec_401 account and deposited the entire dollar_figure into his newly opened ira on or about date mr ellis caused his ira to acquire big_number membership units of cst in exchange for a cash payment of dollar_figure from the ira to cst on or about date mr ellis received a second distribution of dollar_figure from the sec_401 account he had accumulated at aventis pharmaceuticals as with the first distribution check mr ellis deposited the entire dollar_figure into his ira on or about date mr ellis caused his ira to acquire big_number membership units of cst in exchange for a payment of the distributor t rowe price issued to petitioners a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans ira’s insurance contracts etc for tax_year to report the dollar_figure distribution this transaction was reported as a rollover_contribution by t rowe price after this payment to cst and applicable fees dollar_figure in cash remained in the ira account the distributor t rowe price issued to petitioners a second form 1099-r for to report the dollar_figure distribution the record also reflects that at some point during tax_year mr ellis received a third distribution of dollar_figure from the sec_401 account he had accumulated with aventis pharmaceuticals this distribution was also reported by t rowe price on a form 1099-r for tax_year dollar_figure from the ira to cst following the completion of the dollar_figure capital_contribution a single membership certificate for big_number units was issued to first trust fbo terry ellis ira on date on or about date first trust the custodian of mr ellis’ ira requested a current estimate of the fair_market_value of the ira’s membership interest in cst on date mr ellis provided a current valuation of cst to the ira custodian subsequently on or about date first trust issued to mr ellis and to respondent a form_5498 ira contribution information for tax_year reflecting a fair_market_value of the ira account of dollar_figure this amount consisted of dollar_figure of value in the interest in cst and the remaining cash balance of dollar_figure during tax_year cst paid mr ellis dollar_figure as compensation_for his role as general manager of cst cst made these payments through checks issued from its corporate checking account and not from the custodial_account of mr ellis’ ira on or before date cst filed a form_1120 u s_corporation income_tax return for tax_year cst claimed a deduction from after this payment to cst and applicable fees dollar_figure in cash remained in the ira account the cash balance was reduced by approximately dollar_figure in custodial fees between august and date corporate income for compensation paid to corporate officers which consisted only of the dollar_figure paid to mr ellis in addition to what appears to be normal operating_expenses cst also listed additional deductions of dollar_figure for payroll expenses dollar_figure for bank service charges and dollar_figure for legal feesdollar_figure b formation of cdj llc on or about date petitioners’ counsel’s former firm also organized cdj llc cdj a missouri limited_liability_company on behalf of mr ellis from that point to the date the parties executed the stipulation of facts the members of cdj were terry l ellis sheila ellis and their three children christopher ellis douglas ellis and jamie ellis cdj did not file a form_8832 and did not otherwise elect to be classified as an association_taxable_as_a_corporation this amount was reported on a form_w-2 wage and tax statement issued to mr ellis for tax_year and subsequently reported by petitioners on their federal_income_tax return as wages as discussed below the original operating_agreement of cst authorized mr ellis to be paid guaranteed payments by the company in his role as general manager it is unclear whether this amount_paid as officer compensation was issued under the guaranteed_payment provision of the operating_agreement or was issued as wages to mr ellis the original engagement letter with petitioners’ counsel’s firm listed a legal fee of of the amount accessed from deferred_compensation accounts_payable upon the investment by your ira into the corporation the purpose of cdj was to acquire investment_property and to rent such property through the issuance of commercial leases on date cdj acquired title to a parcel of real_property pincite1 s state route harrisonville missouri harrisonville parcel the purchase_price for the harrisonville parcel was dollar_figure cdj paid dollar_figure down and obtained a mortgage for the balance of dollar_figure from the bank of lee’s summit on or before date a form_1065 u s return of partnership income was filed on behalf of cdj for tax_year this return reported neither gross_income nor receipts but did report expense deductions of dollar_figure resulting in a reported net_loss of dollar_figure c petitioners’ return on or about date petitioners filed their joint federal_income_tax return for tax_year petitioners reported total income of dollar_figure consisting of wages of dollar_figure taxable refunds of state_and_local_income_taxes of dollar_figure and a loss on schedule e supplemental income and loss from cdj of dollar_figure petitioners reported that mr ellis had wage income from aventis pharmaceuticals of dollar_figure and cst of dollar_figure while mrs ellis had wage income from an unrelated employer in the amount of dollar_figure this loss consisted of the dollar_figure allocable to mr ellis and the dollar_figure allocable to mrs ellis out of cdj’s net_loss of dollar_figure for tax_year continued on the return petitioners also reported pension distributions of dollar_figure but did not report any portion of these distributions as taxable accordingly petitioners reported their gross_income as dollar_figure for tax_year petitioners did not report that mr ellis’ ira purchased a total of big_number membership units of cst in tax_year petitioners likewise did not disclose that cst an entity that had paid compensation to mr ellis in was thus owned primarily by his ira ii tax_year a cst and cdj operations on date cst entered into an agreement to lease the harrisonville parcel from cdj from date to date cst used this real_estate to operate its used car business throughout tax_year cst made monthly rent payments to cdj for use of the harrisonville parcel as it operated its used car business these rent payments totaled dollar_figure for tax_year also during tax_year cst paid dollar_figure of compensation to mr ellis for his role as general manager of cst in operation of its used car business both continued petitioners’ schedule a itemized_deductions did not reflect any legal fees as an expense paid for the production_of_income the rent payments to cdj and the compensation payments to mr ellis were made from cst’s corporate checking account and not from the custodial_account of mr ellis’ ira on or before date cst filed its corporate_income_tax return for tax_year on this return cst claimed a deduction from corporate income for compensation paid to corporate officers consisting only of the dollar_figure paid to mr ellis on or before the same date a partnership_information_return was filed on behalf of cdj for tax_year the first page of this return reported zero income and claimed zero deductions however the form later reported net rental income from real_estate of dollar_figure subject_to the following allocation to the members of cdj dollar_figure to terry ellis dollar_figure to sheila ellis and dollar_figure each to petitioners’ three children christopher douglas and jamie b petitioners’ return on or about date petitioners filed their joint federal_income_tax return for tax_year petitioners did not before date file a request for extension of time to file petitioners reported their total income to be dollar_figure for tax_year petitioners reported that mr ellis had wage income from cst of dollar_figure while mrs ellis had wage income from an unrelated employer of dollar_figure petitioners also reported that they had taxable refunds of state and local income taxes of dollar_figure pension income to mr ellis from t rowe price of dollar_figure and schedule e income from cdj of dollar_figure petitioners did not report any pension income other than the dollar_figure from t rowe price petitioners again did not disclose that cst an entity that had paid compensation to mr ellis in was owned primarily by his ira iii the notice_of_deficiency on date respondent issued to petitioners a notice_of_deficiency for tax years and this notice reflected respondent’s determination_of_a_deficiency in income_tax of dollar_figure for tax_year or in the alternative a deficiency in income_tax of dollar_figure for tax_year the notice further reflected respondent’s determination to impose on petitioners an accuracy-related_penalty under sec_6662 of dollar_figure for tax_year or in the alternative dollar_figure for tax_year the notice also reflected respondent’s determination of petitioners also reported their liability for an early_distribution_tax under sec_72 of dollar_figure of dollar_figure this income consisted of the dollar_figure allocable to mr ellis and the dollar_figure allocable to mrs ellis out of cdj’s net_income of dollar_figure for tax_year an addition_to_tax for failure to timely file a return under sec_6651 of dollar_figure for tax_year dollar_figure respondent’s determinations in the notice_of_deficiency were based on the premise that at one of a few alternative points during tax years and mr ellis engaged in a prohibited_transaction under sec_4975 with his ira respondent further determined that as of the first day of the taxable_year in which the prohibited_transaction occurred mr ellis’ ira ceased to be an eligible_retirement_plan under sec_402 and the fair_market_value of the ira was deemed distributed to him on the first day of that taxable_year under sec_408 respondent determined that a prohibited_transaction under sec_4975 occurred at one of the following points when mr ellis caused his ira to engage in the sale and exchange of membership interests in cst in tax_year when mr ellis caused cst an entity owned by his ira to pay him compensation in tax_year when mr ellis caused cst an entity owned by his ira to pay him compensation in tax_year or when mr ellis petitioners’ return as originally filed reflected an overpayment of dollar_figure for tax_year respondent has asserted that petitioners will be liable for the addition_to_tax under sec_6651 only to the extent the court determines a deficiency for tax_year caused cst an entity owned by his ira to enter into a lease agreement with cdj an entity owned by both petitioners and their children in tax_year the notice_of_deficiency also reflected respondent’s determination that for the year in which the prohibited_transaction occurred petitioners are liable for the additional tax under sec_72 for early distributions from a qualified_retirement_plan on date petitioners filed a petition in this court for review of respondent’s determinations with respect to tax years and discussion i sec_4975 a introduction sec_4975 sets forth certain prohibited_transactions with respect to a qualified_retirement_plan including an ira described in sec_408 sec_4975 defines these prohibited_transactions as any direct or indirect sale_or_exchange or leasing of any property between a plan and a disqualified_person lending of money or other extension of credit between a plan and a disqualified_person furnishing of goods services or facilities between a plan and a disqualified_person transfer to or use by or for the benefit of a disqualified_person of the income or assets of a plan act by a disqualified_person who is a fiduciary whereby he deals with the income or assets of a plan in his own interests or for his own account or receipt of any consideration for his own personal account by any disqualified_person who is a fiduciary from any party dealing with the plan in connection with a transaction involving the income or assets of the plan these enumerated prohibited_transactions are not mutually exclusive one transaction may fall within the parameters of more than one of the identified transactions under sec_4975 101_tc_518 the purpose of sec_4975 in part is to prevent taxpayers involved in a qualified_retirement_plan from using the plan to engage in transactions for their own account that could place plan assets and income at risk of loss before retirement see generally sec_4975 s rept no c b supp h_r rept no c b supp the enumerated transactions set forth in sec_4975 are meant to exhibit per se examples of this kind of self-dealing and participation in such prohibited_transactions is just that -- prohibited see 88_tc_1474 the fact that a transaction would qualify as a prudent investment when judged under the highest fiduciary standards is of no consequence id b fiduciary and disqualified_person status for the purposes of sec_4975 a fiduciary is defined as any person who exercises any discretionary authority or discretionary control respecting management of such plan or exercises any authority or control respecting management or disposition of its assets renders investment advice for a fee or other compensation direct or indirect with respect to any moneys or other_property of such plan or has any authority or responsibility to do so or has any discretionary authority or discretionary responsibility in the administration of such plan sec_4975 further a fiduciary with respect to a qualified_retirement_plan is also a disqualified_person for the purposes of sec_4975 sec_4975 mr ellis certainly exercised discretionary authority over his ira and likewise exercised control_over the disposition of its assets mr ellis seeded his plan in june of with the proceeds from his sec_401 plan account with his former employer mr ellis then exerted control_over his ira in causing it to engage in the purchase of membership units of cst accordingly mr ellis was a fiduciary of his ira within the meaning of sec_4975 and consequently a disqualified_person with respect to that plan c formation of cst as previously stated sec_4975 prohibits any direct or indirect sale_or_exchange of any property between a plan and a disqualified_person sec_4975 in addition to a fiduciary as defined above the term disqualified_person under sec_4975 also includes a corporation or a partnership of which or more of the combined voting power of all classes of stock entitled to vote or the total value of shares of all classes of stock of a corporation or the capital interest or profits interest of a partnership is owned directly or indirectly or held by a fiduciary as described in sec_4975 sec_4975 sec_4975 incorporates the constructive_ownership rule_of sec_267 which provides that s tock owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries petitioners argue that mr ellis did not engage in a prohibited_transaction by causing his ira to invest in cst petitioners rely on 106_tc_76 to show that cst was not a disqualified_person at the time the investment was made in swanson the taxpayer organized a domestic international sales corporation known as swanson’s worldwide inc worldwide the taxpayer then established an ira at florida national bank and subsequently executed a subscription agreement for the exchange of ira funds for big_number shares of worldwide original issue stock the court stated that a corporation without shares or shareholders does not fit within the definition of a disqualified_person under sec_4975 id the court concluded that it was only after worldwide issued its stock to the taxpayer’s ira that worldwide had become a disqualified_person under sec_4975 the court finds in this context that an llc that elects to be treated as a corporation and does not yet have members or membership interests is sufficiently analogous to a corporation without shares or shareholders mr ellis organized cst without taking any ownership_interest in the company in the original operating_agreement dated date mr ellis’ ira is shown as an investing member with a ownership_interest in cst in exchange for an initial capital_contribution of dollar_figure mr ellis’ ira was subsequently created on june domestic_international_sales_corporation is commonly referred to as disc under mo rev stat sec a ny person whether or not a member or manager may form a limited_liability_company by signing and filing articles of incorporation for such limited_liability_company with the secretary and the initial capital_contribution was effected through the transfer of funds to cst in payments of dollar_figure and dollar_figure on june and date respectively the end result of this transaction was the creation of a new entity cst with mr ellis’ ira as a founding member with a ownership_interest cst had no outstanding owners or ownership interests before the initial capital_contribution and therefore could not be a disqualified_person at the time of the investment by mr ellis’ ira accordingly petitioners did not engage in a prohibited_transaction when they caused mr ellis’ ira to invest in cstdollar_figure d compensation paid_by cst to mr ellis the direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a plan is a prohibited_transaction under sec_4975 similarly an act by a disqualified_person who is a fiduciary whereby he directly or indirectly deals with the income or assets of a plan in his own interest or for his own account is a prohibited_transaction under sec_4975 respondent has also argued that mr ellis engaged in a prohibited_transaction when he caused his ira to invest in cst because the investment was made as part of an arrangement whereby it was expected that a prohibited_transaction would later occur under sec_4975 or e in light of the following analysis the court finds it unnecessary to address these arguments at this time as detailed above mr ellis was a fiduciary of his ira and therefore a disqualified_person in addition mr ellis was the sole individual for whose benefit the ira was established and therefore the beneficial_owner of of the outstanding membership interests of cst see sec_4975 sec_267 because mr ellis a fiduciary of his ira was the beneficial shareholder of more than of the outstanding ownership_interest in cst cst met the definition of a disqualified_person under sec_4975 see swanson v commissioner t c pincite n during tax_year cst paid dollar_figure to mr ellis on cst’s corporate_income_tax return for tax_year this amount is reflected as officer compensation sec_2 of the operating_agreement for cst states that the general manager shall be entitled to such guaranteed_payment as is approved by the members it is unclear whether mr ellis was issued compensation under this guaranteed_payment provision or as wages however as the fiduciary of his ira-- a member of cst with of the outstanding ownership interest--and the general manager of cst mr ellis ultimately had discretionary authority to determine the amount of his compensation and effect its issuance in either circumstance petitioners argue that mr ellis did not engage in a prohibited_transaction when he caused cst to pay him compensation because the amounts it paid to him did not consist of plan income or assets of his ira but merely the income or assets of a company in which his ira had invested however cst was funded almost exclusively by the assets of mr ellis’ ira furthermore the assets of mr ellis’ ira consisted only of its ownership_interest in cst valued at dollar_figure and dollar_figure in cash to say that cst was merely a company in which mr ellis’ ira invested is a complete mischaracterization when in reality cst and mr ellis’ ira were substantially the same entity in causing cst to pay him compensation mr ellis engaged in the transfer of plan income or assets for his own benefit in violation of sec_4975 furthermore in authorizing and effecting this transfer mr ellis dealt with the income or assets of his ira for his own interest or for his own account in violation of sec_4975 petitioners also argue that sec_4975 exempts the payment of compensation by cst to mr ellis in tax_year from being classified as a prohibited_transaction that section provides that the prohibited_transactions set forth under sec_4975 shall not apply to receipt by a disqualified_person of any reasonable_compensation for services rendered or for the reimbursement of expenses properly and actually incurred in the performance of his duties with the plan however the amounts cst paid as compensation to mr ellis were not for services provided in the administration of a qualified_retirement_plan in managing its investments but rather for his role as general manager of cst in connection with its used car business accordingly sec_4975 does not apply see 829_f2d_1209 2d cir finding that sec_408 of the employee_retirement_income_security_act_of_1974 erisa the parallel provision to sec_4975 exempts the fees and compensation paid pursuant to a plan’s investment management agreement but not other compensation from companies in which the plan is invested dollar_figure in essence mr ellis formulated a plan in which he would use his retirement savings as startup_capital for a used car business mr ellis would operate this business and use it as his primary source_of_income by paying himself compensation_for his role in its day-to-day operation mr ellis effected this plan by establishing the used car business as an investment of his ira attempting to preserve the integrity of the ira as a qualified_retirement_plan however this is precisely the kind of self-dealing that sec_4975 was enacted to prevent for the court has previously found that to the maximum extent possible the prohibited_transaction rules are identical in the labor and tax provisions so they will apply in the same manner to the same transaction thus the caselaw interpreting erisa is instructive with regard to interpreting the prohibitive transactions under sec_4975 see 88_tc_1474 the foregoing reasons the court sustains respondent’s determination that mr ellis engaged in prohibited_transactions under sec_4975 and e when he caused cst to pay him compensation of dollar_figure in tax_year ii effect of the prohibited_transaction a inclusion in gross_income if during any taxable_year of an individual for whose benefit any ira is established that individual or his beneficiary engages in a prohibited_transaction under sec_4975 the account will cease to be an ira as of the first day of the taxable_year sec_408 in such a case the ira in question will no longer be exempt from tax under sec_408 further where such an account ceases to be an ira by reason of sec_408 the account is deemed to have been distributed on the first day of the taxable_year in an amount equal to the fair_market_value of all the assets of the account on that first day sec_408 sec_1_408-4 income_tax regs since the court has determined that a prohibited_transaction occurred in tax_year it is unnecessary to consider whether any later transactions engaged in by petitioners were prohibited under sec_4975 unlike this case the court in peek v commissioner t c __ __ slip op pincite n date concluded it did not need to reach the additional question of whether prohibited_transactions occurred under sec_4975 and e when the company made payments of wages to the taxpayers sec_61 defines gross_income as all income from whatever source derived including but not limited to annuities and pensions see sec_61 sec_408 provides except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 see 111_tc_250 sec_1_408-4 income_tax regs as detailed above petitioners engaged in a prohibited_transaction under sec_4975 in tax_year accordingly the entire amount of dollar_figure converted from mr ellis’ sec_401 plan account is deemed distributed on date under sec_408 that amount is therefore includible in petitioners’ gross_income for tax_year under sec_408 and sec_72 because respondent determined alternative deficiencies for tax years and petitioners are therefore not liable for respondent’s determinations with respect to tax_year dollar_figure this includes the entire deficiency as well as the associated addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 b sec_72 sec_72 provides for a additional tax on early distributions from qualified_retirement_plans unless the distribution falls within a statutory exemption the most common of these exemptions include distributions that are made on or after the date on which the taxpayer attains age 59½ and distributions that are attributable to the taxpayer’s being disabled sec_72 the parties have stipulated that mr ellis had not attained the age of 59½ by date petitioners allege no other exemption under which they would escape the additional tax imposed by sec_72 accordingly petitioners are liable for the additional tax on the dollar_figure deemed_distribution for tax_year iii sec_6662 penalty sec_6662 and b and imposes an accuracy-related_penalty equal to of an underpayment attributable to any substantial_understatement_of_income_tax or to negligence or disregard of rules or regulations under sec_7491 the commissioner has the burden of production to show that the imposition of a penalty under sec_6662 is appropriate sec_6662 defines a substantial_understatement_of_income_tax as an understatement that exceeds the greater of of the amount of tax required to be shown on the return or dollar_figure negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 on their tax_return petitioners reported total income_tax due of dollar_figure respondent has demonstrated that the amount of tax required to be shown on petitioners’ return was dollar_figure petitioners’ understatement of dollar_figure is therefore greater than of the tax required to be shown on the return which is greater than dollar_figure accordingly respondent has met his burden of production under sec_7491 no penalty will be imposed under sec_6662 if the taxpayer establishes that he acted with reasonable_cause and in good_faith sec_6664 circumstances that indicate reasonable_cause and good_faith include reliance on the advice of a tax professional or an honest misunderstanding of the law that is reasonable in light of all the facts and circumstances sec_1_6664-4 income_tax regs the taxpayer has the burden of proving that he acted with reasonable_cause and in good_faith rule a 116_tc_438 regulations promulgated under sec_6664 further provide this amount includes the additional tax of dollar_figure under sec_72 that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the parties have agreed in the stipulation of settled issues filed on date that petitioners have not provided sufficient evidence and have not otherwise proven reasonable_cause for relief from the penalty determined under sec_6662 accordingly petitioners are liable for the sec_6662 accuracy-related_penalty for tax_year all other adjustments for tax_year reflected on petitioners’ notice_of_deficiency are computational the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
